                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION


AUSTIN RUTH SLAYDON,                          )
                Plaintiff,                    )
                                              )
v.                                            )       JUDGMENT
                                              )
                                              )       No. 7:18-CV-54-FL
ANDREW SAUL, Commissioner of                  )
Social Security,                              )
                 Defendant.                   )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of plaintiff’s motion for attorney fees and defendant’s stipulation for attorney’s fees
under the Equal Access to Justice Act.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
December 6, 2019, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount
of $4,089.71.

This Judgment Filed and Entered on December 6, 2019, and Copies To:
Russell R. Bowling (via CM/ECF Notice of Electronic Filing
Cassia W. Parson / Joshua B. Royster (via CM/ECF Notice of Electronic Filing)

December 6, 2019                      PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
